 

 

AMENDMENT NO. 1 TO employmEnt Agreement

 

 

Effective as of March 13, 2018, Craig Fraser (“Executive”) and Windtree
Therapeutics, Inc. (the “Company”) hereby agree to amend the Employment
Agreement between them dated as of February 1, 2016 (the “Employment Agreement”)
to reflect the revisions set forth herein (“Amendment”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Employment Agreement.

 

1.     The Employment Agreement is amended to incorporate amendments previously
made effective in the Share Purchase Agreement dated October 27, 2017 between
the Company and LPH Investments Limited, which amendments are set forth in the
exhibit attached hereto as Exhibit A.

 

2.      Section 7(c)(iv) is hereby amended by changing the length of the Benefit
Period (as defined in the Executive Agreement) to 18 months.

 

Except as amended herein, the remaining terms and conditions of the Employment
Agreement shall remain in full force and effect. This Amendment confirms an
agreement between Executive and the Company with respect to the subject matter
hereof and is a material part of the consideration stated in the Employment
Agreement and mutual promises made in connection therewith.

 

The parties have executed this Amendment as of the day and date first set forth
above.

 

 

Windtree Therapeutics, Inc.

 

 

 

By:     /s/ Kathryn A. Cole                                                     
                /s/ Craig Fraser                                     

Name:   Kathryn A. Cole                                                         
              Name:  Craig Fraser

Title:     SVP, Human Resources                                                 
           Title:    CEO and President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

 

 

1.

Solely with respect to the Change of Control (as defined in the applicable
Executive's Employment Agreement) occurring as a result of the transactions
contemplated by the Share Agreement, in lieu of the Annual Bonus (as defined in
such Executive's Employment Agreement) that otherwise would be payable pursuant
to Section 6(a) of such Employment Agreement, the executive shall be entitled to
an award of equity granted on or before the Closing under the Company’s 2011
Long-term Incentive Plan (“2011 Incentive Plan”), as amended, having a value
when issued equal to the combined total value of the 2017 and 2018 Target Bonus
Amounts (as defined in such executive's Employment Agreement).

 

 

2.

Payment Terms:

 

 

a.

Form of equity: Paid in Restricted Stock Units (RSUs) (as defined or permitted
under the 2011 Incentive Plan) equal to the combined total value of the 2017 and
2018 Annual Bonus provided under each applicable Employment Agreement for such
Executive.

 

b.

Timing: RSUs shall be approved and granted on or before the Closing and will be
issued within 10 days after authorization of additional shares available for
issuance under the 2011 Long-term Incentive Plan and registration with the
Securities and Exchange Commission.

 

c.

Vesting: 50% on March 15, 20181 and 50% on March 15, 2019 (each a “Vesting
Date”), subject to continued full-time employment with the Company at the time
of each Vesting Date.

 

The final grant document will include customary provisions related to delivery
of shares, tax obligations, and any other pertinent details.

 

 

3.

With respect to Section 6, the parties hereto acknowledge and agree that the
outstanding options of the Executive on the Closing Date under the 2011
Long-Term Incentive Plan for each Executive, shall remain outstanding and shall
continue to vest in accordance with their respective terms.

 

 

4.

The Company and each Executive agree and acknowledge that there is and shall be
no assumption by the Buyer nor its parent company, Lee’s Pharmaceutical Holdings
Limited, a company incorporated in the Cayman Islands with limited liability, of
(i) any vested or unvested shares of stock and any vested and unvested options
to acquire the Company’s stock held by such Executive, or (ii) any Convertible
and Derivative Equity Securities (as defined in the Share Purchase) as a result
of the consummation of the transactions contemplated by the Securities Purchaser
Agreement dated as of October 27, 2017 by and between the Company and the Buyer
(the “SPA”). (Capitalized terms used in this paragraph 4 but not otherwise
defined in this Amendment) shall have the meanings ascribed to such terms in the
SPA.)

 

 

5.

If during the Effective Period (as defined in the Employment Agreement, as
amended by this Amendment) following the transaction contemplated by the SPA and
for so long as the Buyer is the controlling stockholder of the Company, if the
Buyer nominates candidates for election to replace a majority of the Board of
Directors during any 12 consecutive month period, no benefits shall accrue or be
payable to Executive on account of such a “Change of Control” as defined in the
respective Employment Agreement, as amended by this Amendment.

 

--------------------------------------------------------------------------------

1  In accordance with Amendment No. 1 to Restricted Stock Unit Award Agreement
dated as of March 13, 2018 between the Company and Executive the March 15, 2018
Vesting Date has been revised to August 1, 2018.